Citation Nr: 1539907	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-26 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for retinopathy.


REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

In May 2015, the Board remanded the case for further development.


FINDING OF FACT

The Veteran's service-connected retinopathy does not result in corrected distance visual acuity less than 20/40 bilaterally; visual field impairment; or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial compensable rating for retinopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.76, 4.77, 4.79, Diagnostic Code 6006 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The appeal arises from a disagreement with the initially assigned disability after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  Pursuant to the Board's May 2015 remand, more recent VA treatment records were obtained.
 
The Veteran has been provided VA medical examinations in connection with the claim.  Most recently, the Veteran was provided a VA medical examination in July 2015 pursuant to the Board's May 2015 remand.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  In August 2015, the Veteran reported that he suspects his visual acuity will deteriorate in the future.  He has not, however, identified any outstanding records or worsening since the most recent VA examination.  Thus, a remand for another VA examination is not necessary, and VA's duty to assist has been met.

Analysis

VA has a rating schedule for evaluating disabilities based upon the average impairments of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  The Veteran seeks an initial compensable rating for retinopathy, which is currently rated under Diagnostic Code 6006 for "retinopathy or maculopathy."  38 C.F.R. § 4.79 (2015).  Retinopathy is rated under the General Rating Formula for diseases of the eye on the basis of (i) visual impairment or (ii) incapacitating episodes, whichever results in a higher rating.

Visual impairment is rated on the basis of impairment of (i) central visual acuity or (ii) visual fields.  See 38 C.F.R. §§ 4.76, 4.77 (2015).  The criteria for impairment of central visual acuity warrant a compensable rating for corrected distance vision of at least 20/40.  The criteria for impairment of visual fields warrant a compensable rating for various degrees of loss of visual field.  See 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066, 6080-6081.  

Incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months warrant a 10 percent rating.  More frequent incapacitating episodes warrant higher ratings.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, Diagnostic Code 6006.

At a November 2009 VA eye examination, corrected distance vision was 20/50 in the right eye and 20/25 in the left eye.  The examiner diagnosed bilateral cataracts and retinopathy.  The examiner attributed the Veteran's visual acuity to nonservice-connected cataracts.  The examiner did not attribute any symptoms or occupational effects to retinopathy.

At a February 2011 VA examination, visual acuity and fields were normal.

At a July 2015 VA eye examination, corrected distance vision was 20/20 in the right eye and 20/30 in the left eye.  The examiner reported that there was no visual field impairment or incapacitating episodes during the past 12 months.  The examiner further reported that the Veteran's decreased visual acuity is due to his cataracts, not retinopathy.  The examiner concluded that there is no vison impairment due to retinopathy and that retinopathy does not impact the Veteran's ability to work.

VA treatment records show treatment for eye problems during the pendency of the appeal.  Although the VA examination reports contain the most comprehensive evaluations, the VA records contain substantially similar evidence to the several VA examinations and contain no evidence that changes the outcome of the appeal.

During the pendency of the appeal, the Veteran reported blurry vision, especially in the morning and at night.  See, e.g., Board hearing transcript (February 2014).

Based on the evidence, the Board concludes that an initial compensable rating is not warranted for retinopathy.  First, there is affirmative evidence that the Veteran has not experienced visual field impairment or incapacitating episodes at any time during the pendency of the appeal.  Second, the ophthalmologist that performed the November 2009 and July 2015 VA eye examinations concluded that the service-connected retinopathy does not impair the Veteran's visual acuity.

The Board acknowledges the Veteran's report of vision problems, which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, an opinion as to whether one eye disability or another causes these symptoms is outside the realm of common knowledge of a lay person, that is, such an opinion cannot be rendered merely based on personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  The Veteran has not shown that he is qualified through education, training, or experience to offer such a complex medical opinion.  Accordingly, he is not competent to offer such an opinion and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In contrast, the ophthalmologist that rendered the November 2009 and July 2015 opinions is qualified through education, training, or experience to offer a medical opinion regarding disabilities of the eye.  His expert opinion is afforded significant weight as to which eye disability causes visual impairment and the Board finds that any compensable visual impairment is attributable to nonservice-connected cataracts.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, since the competent evidence shows that the service-connected retinopathy has not resulted in impairment of visual acuity or fields or incapacitating episodes, the preponderance of the evidence is against an initial compensable schedular rating and the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied.  The medical evidence of record shows that the Veteran's service-connected retinopathy is essentially asymptomatic.  See VA examinations (November 2009 & July 2015) (attributing the Veteran's visual impairment to nonservice-connected cataracts).  Thus, there is nothing exceptional or unusual about the Veteran's retinopathy and referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when his disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


	(CONTINUED ON NEXT PAGE)


ORDER

An initial compensable rating for retinopathy is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


